In an action inter alia to recover the price of a sale of corporate stock, defendants appeal from an order of the Supreme Court, Queens County, dated September 24, 1973, which (1) denied their motion to vacate or modify plaintiff’s notice for discovery and ,{2) directed production of the items in question. Order modified by adding thereto, immediately after the provision that defendants’ “ motion is denied ”, the following: “ except that it is granted to the extent that items 7 and 9 are struck from the notice for discovery ”, As so modified, order affirmed, without costs. The discovery and inspection shall proceed at the place set forth in the order under review at a time to be fixed in a written notice of not less than 10 days, to be given by plaintiff, or at such other time and place as the parties may agree. Defendants have denied every allegation of the four causes of action. The wide scope of disclosure under CPLR 3101 (subd. [a]) (Allen v. Crowell-Coilier Pub. Co., 21 N Y 2d 403) applies to discovery proceedings under CPLR 3120 (3A Weinstein-Korn-Miller, *841N. Y. Civ. Prae., par. 3120.18). However, Items Nos. 7 and 9 of plaintiff’s notice for discovery are overly broad; those portions thereof which are proper are covered by Items Nos. 6 and 8. Gulotta, P. J., Martuscello, Shapiro, Christ and Benjamin, JJ., concur.